Exhibit 10.67







July 18, 2008


David Zuckerman
[Home Address]




Dear David,


It gives me great pleasure to confirm that the Compensation Committee of the
Board of Directors has recommended to the full Board an offer to you of
employment with Chordiant Software, Inc as Vice President and General Counsel,
with the elements of cash and equity compensation set forth in this letter,
reporting directly to Steven R. Springsteel, Chairman, President and CEO.
Subject to confirmation by the Board, the terms of this employment are detailed
as follows:


Your annual salary will be $280,000.00 less payroll deductions and all required
withholdings, and will be payable bi-monthly in increments of $11,666.66 on the
fifteenth and last day of each month. You will have a total bonus target equal
to 50% of your base salary at 100% attainment of all objectives under
Chordiant’s 2008 General Counsel Incentive Bonus Program. Chordiant will have
the sole discretion to determine if you have earned this bonus and, the amount
of bonus. You must be employed by Chordiant on the date such bonuses are paid in
order to earn any bonus


Subject to Board approval, you will be granted an option to purchase 75,000
shares of the Company’s common stock.  The option shall have an exercise price
equal to the fair market value on the date of grant, and shall be governed in
all respects by the terms of the plan documents and the option agreement between
you and the company.


As an executive of the Company, you will participate in the Change in Control
program as revised and approved by Chordiant's Board of Directors.


You will be eligible for Chordiant Software’s Employee Benefits program, which
includes among others, participation in our 401(k) Plan, and the company Group
Medical, Dental, and Disability Insurance Programs.  Chordiant may change
compensation and benefits from time to time in its discretion.


You will be expected to sign and comply with a proprietary information and
non-disclosure agreement which requires among other provisions, the assignment
of patent rights to any invention made during your employment at Chordiant
Software and nondisclosure of proprietary information. You also will be expected
to abide by the Company’s standard policies and procedures, and acknowledge in
writing that you have read and will comply with the Company’s Employee Handbook.


This offer is contingent upon a successful background check, successful
reference checks, and your submission of an I-9 form and satisfactory
documentation and identification supporting your right to work in the United
States.  These must be provided on your first day of employment.  Please bring
these with you on your first day.


Employment with Chordiant Software is considered employment “at will” and may be
terminated by you or Chordiant Software at any time with or without cause, and
with or without advance notice.  Your employment at-will status can only be
modified in a written agreement signed by you and by a duly authorized officer
of the Company. The Company may change your position, duties, and work location
from time to time in its discretion.


As part of your duties for Chordiant, you may be assigned to work onsite with a
Chordiant customer.  Some of these customers have additional requirements that
they impose upon individuals who work onsite at their business.  If you are
assigned to work with such a customer, you will be given notice of the
customer’s additional requirements and will be asked to consent to these
requirements.


This letter, together with your proprietary information and non-disclosure
agreement, forms the complete and exclusive statement of your employment
agreement with the Company.  The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written.  This
letter agreement cannot be changed except in a written agreement signed by you
and a duly authorized officer of the Company.


This offer is valid through July 25, 2008. Please sign below to indicate your
acceptance of this offer and return by fax to Human Resources at 408 517-6176
(fax).  Please send an original signed copy in the pre-addressed enclosed
envelope. Details regarding orientation will be mailed to you prior to your
start date. Orientation is held at 10:00 PST on your start date or you can
arrange with your manager to attend orientation in one of Chordiant’s remote
offices.








Sincerely,


/s/ Jack Landers




Jack Landers
Vice President, Human Resources












Accepted: /s/ David
Zuckerman                                                       Date Signed:
7/23/08                                           Monday Start Date:  8/11/08